Citation Nr: 0619503	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for hepatitis, 
currently rated 20 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954 and from January 1955 to December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The veteran provided testimony in support of his claims at a 
hearing before a Decision Review Officer of the RO in March 
2004.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran's liver disorder is currently manifested by 
complaints of fatigue, without anorexia, weight loss, or 
hepatomegaly; no incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past twelve- month period have been shown.  

2.  Service-connected disability does not preclude the 
veteran from securing or following substantially gainful 
employment.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected hepatitis have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2005).  

2.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The record reflects that the veteran was informed of the 
criteria for evaluating his claims for an increased rating 
for hepatitis and for a TDIU in the March 2004 supplemental 
statement of the case.  In addition, he was provided VCAA 
notice, to include notice to submit any pertinent evidence in 
his possession, by correspondence mailed in August 2002 and 
December 2003 and in several supplemental statements of the 
case.  Moreover, the veteran has been informed of the 
criteria for establishing an effective date for increased 
ratings; thus, the Board finds that there is no prejudice to 
him in proceeding to a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In any event, any failure to provide 
the veteran with more specific information concerning the 
criteria for assigning an effective date was no more than 
harmless error.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and pertinent post-service 
treatment records have been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and he has done so.  In addition, 
the veteran was afforded VA examinations in September 2002 
and August 2004.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  


II.  Factual Background

Historically, service connection for hepatitis was granted in 
a September 1995 rating action with a noncompensable 
evaluation.  At that time, it was noted that service medical 
records showed diagnoses of infectious hepatitis in 1959 and 
1960.  On VA examination at that time, it was noted that the 
veteran had a history of infectious hepatitis with repeated 
attacks; however, the hepatitis screen was normal.  In a 
February 2001 RO decision, the evaluation for hepatitis was 
increased to 10 percent disabling based on the veteran's 
claims of mild gastrointestinal symptoms and fatigue.  A 
history of liver damage was also demonstrated on examination 
at that time.  

In July 2002 the veteran claimed that a rating in excess of 
10 percent was warranted for service-connected hepatitis.  He 
maintained that his liver disorder was manifested by liver 
damage with associated fatigue, anxiety and gastrointestinal 
disturbance of lesser degree.  He said that he also had 
dietary restrictions due to his liver problems.  

On VA examination in September 2002, the veteran complained 
of extreme stomach pains with vomiting, lasting about one or 
two days.  He stated that about twice per week he experienced 
pain over his liver and appeared jaundiced.  He stated that 
he had weakness which required him to take off of work and 
lay in bed for about three times per year.  He stated that he 
had vomiting once per week with epigastric pain.  No 
hematemesis or melena was reported.  He stated that he 
experienced fatigue, weakness, depression and anxiety.  It 
was noted that previous CT scans showed fatty liver.  On 
physical examination, the veteran was well developed and well 
nourished.  There was no evidence of jaundice.  His abdomen 
was tender in the right upper quadrant.  The liver was normal 
in size.  Urinalysis and complete blood count were entirely 
normal.  The examiner noted that his hepatitis screen was 
normal and there was no evidence of active disease.  The 
diagnosis was status post infectious hepatitis but no 
evidence of hepatitis.  Fatty liver was an established 
medical diagnosis.  

In a March 2004 decision review officer's decision, the 
evaluation for hepatitis was increased to 20 percent 
disabling.  Service connection for tinnitus was also 
established with a 10 percent rating.  

On VA examination in August 2004, it was noted that the 
veteran was on bed rest two to three times per week due to 
pain in the epigastrium and right upper quadrant of his 
abdomen.  He said that he did not see a doctor for his 
symptoms but stayed in the bed.  The veteran did not have 
malaise or anorexia. The veteran reported that he had nausea 
and vomiting occasionally with pain.  He was fatigued and 
considered himself to be weaker than he used to be.  The 
examiner noted that he seemed depressed.   He was not on any 
special diet or medications due to his liver problems.  The 
examiner stated that he would not recommend treatment of the 
veteran's acute episodes with bed rest; however, a special 
diet or medication would be recommended.  It was noted that 
the veteran was not anorexic and had, in fact, gained weight.  
The examiner noted that after the veteran was discharged from 
the service, he was a manager for four to five years working 
on cars and then a supervisor for five to seven years.  He 
also sold cars.  The veteran stated that he retired 18 years 
ago.  It was noted that it appeared that the veteran still 
worked, selling cars part-time over the last few years.  The 
examiner indicated that the veteran needed plenty of rest, 
good food and no alcohol.  Rest could be after he spent time 
at work.  On physical examination, the veteran's abdomen was 
tender in the right upper quadrant with no rebound 
tenderness.  The veteran had no evidence of any hepatitis at 
the present time.  Extensive blood work was performed to 
determine if the veteran had any liver damage; however, all 
liver function studies were completely normal.  A CT scan of 
the abdomen and liver demonstrated diffuse and homogenous 
decreased attenuation without evidence of mass.  No evidence 
of ascites or retroperitoneal adenopathy.  The diagnostic 
impression was diffuse fatty replacement of the liver.  The 
diagnoses included status post hepatitis with no evidence of 
hepatitis at the present time.  

VA outpatient treatment records dated from March 2002 to 
August 2004 essentially show that the veteran was treated for 
various medical complaints, including abdominal discomfort.  
Multiple records show that on physical examination, his liver 
and spleen were not enlarged.  No masses or tenderness were 
shown.  A past medical history of hepatitis was noted with 
current liver panel testing within normal limits.  A history 
of diagnosed fatty liver was also noted.  


III.  Analysis

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

The veteran's liver disorder has been rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 for chronic liver disease 
without cirrhosis.  This Code provides that non-symptomatic 
liver disease warrants a noncompensable evaluation.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthalgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthalgia, and right upper quadrant pain, having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthalgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with weight loss or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthalgia, and right upper quadrant pain) 
having a total duration of at least six weeks during the past 
12 month period.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthalgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7345 
(2005).  

Following a review of the evidence of record, the Board finds 
that there is no basis for a rating in excess of 20 percent 
for the veteran's hepatitis.  In reaching this conclusion, 
the Board notes that there is no medical evidence showing 
that the veteran has demonstrated clinical signs of daily 
fatigue, malaise, and anorexia or incapacitating episodes 
having a total duration of at least four weeks.  Both VA 
outpatient treatment records have not shown any chronic 
symptoms of liver disease. Liver function studies have 
consistently been normal, including no findings of active 
hepatitis disease and there has been no enlargement, masses 
or tenderness of his liver.  The veteran has reported mild 
gastrointestinal disturbance such as nausea or vomiting, 
abdominal pain, and fatigue; however, such has not resulted 
in incapacitating episodes requiring doctor prescribed bed 
rest.  In this case, the clinical findings do not reflect the 
criteria required for a 40 percent rating for chronic liver 
disease.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an evaluation in excess of 20 percent for service-
connected hepatitis must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The veteran's service connected disabilities are hepatitis, 
rated 20 percent disabling; tinnitus, rated 10 percent 
disabling; incision scar for submaxillary gland abscess, and 
bilateral hearing loss both rated noncompensable.  The 
combined rating for the service-connected disabilities is 30 
percent.  At no time has the veteran met the minimum 
schedular criteria for a TDIU.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of this claim.  In this regard, 
the veteran is 74 years of age and indicated that he retired 
18 years ago.  The Board notes that the August 2004 VA 
examiner stated that the veteran continued to work part-time 
selling cars.  There is no clear opinion regarding the 
veteran's ability to work.  However, in light of the fact 
that the veteran continues to work part-time and the August 
2004 VA examiner's opinion that his symptoms from the 
service-connected liver disorder, required a healthy diet and 
rest, which he could achieve after spending time at work and, 
and in light of the evidence pertaining to the extent of his 
service-connected disorders, the Board does not find that the 
veteran's service-connected disabilities, either alone or in 
concert, cause him any unusual or exceptional problems, nor 
have they had any significant impact on his ability to obtain 
or maintain substantially gainful employment.  In sum, this 
case presents no unusual or exceptional circumstances which 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  

ORDER

Entitlement to an increased evaluation for hepatitis, 
currently rated 20 percent disabling is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


